DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 November 2019 has been considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David C. Hall (Reg No. 38,904) on 25 August 2021.

The application has been amended as follows: 

Please change Claim 3, Line 1, from “The method of Claim, wherein” to --The method of Claim 1, wherein—

Allowable Subject Matter
Claims 1-10, 14, 16, 18-25, 32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance.

None of the art of record discloses, individually or in reasonable combination, obscuring program execution flow by using a state variable and a switching variable; using the current value of the switching variable to select a code block that gets executed, the updating the state variable through an updated function that is based on the current value of the state variable and a constant associated with the just executed code block, then updating the switching variable based on the new state variable, where the function used to calculate the new switching variable generates the switching variable from among a plurality of possible values; then repeating the process to obscure execution flow through a plurality of code blocks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2003/0093685 by Tobin discloses program flow obfuscation
 U.S. Patent Application Publication No. 2008/0040593 by Kaabouch et al. discloses program flow obfuscation
U.S. Patent Application Publication No. 2010/0226494 by Lynch et al. discloses program flow obfuscation
U.S. Patent Application Publication No. 2019/0243952 by Dekker discloses program flow obfuscation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432